ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D Financial Opportunities Fund (formerly Bank and Thrift Opportunity Fund) On September 11, 2012, the Board of Trustees approved a change to the Fund’s 80% investment policy and voted to change the Fund’s name to John Hancock Financial Opportunities Fund. The prior investment policy stating that: “Under normal circumstances, the Fund will invest at least 80% of its net assets in equity securities of U.S. regional banks and thrifts and holding companies that primarily own or receive a substantial portion of their income from regional banks or thrifts. ‘Net assets’ is defined as net assets plus borrowings for investment purposes. ‘Primarily owned’ means that the bank or financial holding company derives a substantial portion of its business from U.S. regional banks or thrifts as determined by the Adviser, based upon generally accepted measures such as revenues, asset size and number of employees. U.S. regional banks or thrifts are ones that provide full-service banking (i.e., savings accounts, checking accounts, commercial lending and real estate lending) and whose assets are primarily of domestic origin.” was replaced with the following: “Under normal circumstances, the Fund will invest at least 80% of its net assets in equity securities of U.S. and foreign financial services companies of any size.
